Citation Nr: 1416560	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-08 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a lower back disorder.  

2.  Entitlement to service connection for a left arm disorder, to include a left wrist disorder.    

3.  Entitlement to service connection for a right arm disorder, to include a right wrist disorder.    

4.  Entitlement to service connection for a gland disorder, to include as secondary to service-connected bilateral hearing loss.    

5.  Entitlement to service connection for pes planus and arthritis.  

6.  Whether there was clear and unmistakable error in the decision establishing the effective date for nonservice-connected pension benefits. 



REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to January 1957.      

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Veteran testified before the undersigned at a travel Board hearing for which a transcript has been included in the record.  In July 2013, the Board remanded this matter for additional development and medical inquiry.  

In the July 2013 remand, the Board referred an issue to the RO regarding clear and unmistakable error (CUE) with a rating decision that assigned an effective date for nonservice-connected pension benefits.  The RO decided the issue in an October 2013 rating decision against which the Veteran filed a notice of disagreement (NOD).  A Statement of the Case (SOC) has not yet been issued in response nor does the record show that the claim was granted in full.  Accordingly, the Board will remand this issue to the RO for issuance of a SOC (pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  See 38 C.F.R. § 19.9(c) (2013).     

This appeal was processed using the VA paperless claims processing system.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.  The entire record has been reviewed.  No additional relevant documentary evidence has been included in the electronic record since the most recent supplemental SOC (SSOC) dated in January 2014.  38 C.F.R. §§ 19.31, 20.1304(c) (2013). 

The issues regarding service connection for pes planus and a lower back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the VA RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran has a current lymphatic or glandular disorder.    

2.  A chronic disorder in the left arm was not shown in service or in the years following service, and is unrelated to service or to a disease or injury of service origin. 

3.  A chronic disorder of the right arm was not shown in service or in the years following service, and is unrelated to service or to a disease or injury of service origin. 



CONCLUSIONS OF LAW

1.  Service connection is not warranted for a lymphatic or glandular disorder.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  Service connection is not warranted for a disorder in the left arm.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  Service connection is not warranted for a disorder in the right arm.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied by way of a letter sent to the Veteran in January 2010.  The letter, delivered to the Veteran prior to the rating decision on appeal, informed the Veteran of his duty and VA's duty for obtaining evidence and met the notification requirements set out for service connection, and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).      

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records, and in providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  VA afforded the Veteran the opportunity to testify before the Board, which he did in August 2012.  VA obtained the Veteran's STRs, and private and VA treatment records relevant to his claims.  The RO attempted to obtain relevant information from the Social Security Administration (SSA) but SSA indicated that relevant information regarding the Veteran had been destroyed.  The Veteran was informed in a November 2013 letter that SSA informed VA that his records were destroyed, and that he should send the records to VA or inform VA of the location of the records as soon as he could otherwise VA might make a decision after 10 days.  See 38 C.F.R. § 3.159(e) (2013).  Pursuant to the Board's July 2013 remand, the RO also attempted to obtain relevant information related to medical treatment the Veteran claims to have received during post-service periods of incarceration.  But the Veteran did not complete and submit to the RO the VA Forms 21-4142 provided to him, which would have authorized requests for such information.  And VA afforded the Veteran VA compensation examinations, reports of which contain discussion and opinions on the claims decided below.        

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  No further assistance to develop evidence is required.

With respect to the aforementioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  Following the hearing, the case was remanded in order to obtain additional treatment records and to afford the Veteran VA examinations.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The Claims for Service Connection

The Veteran claims that he incurred during active service lymphatic disorders and disabilities in his right and left arms.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).       

Service connection may be established on a secondary basis under 38 C.F.R. § 3.310(a) for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The Board will address the Veteran's claims separately below. 	

      Lymphatic or Glandular Disability 

A September 1956 STR indicates that the Veteran was treated for "swollen glands" and was diagnosed with "lymphadenopathy."  Moreover, during his Board hearing, the Veteran testified that he has experienced symptoms of his lymphatic disorder since service, and that he was treated for a lymphatic disorder while incarcerated in the 1980s.   

A service connection finding for a lymphatic or glandular disorder is unwarranted, however.  The evidence of record demonstrates that the Veteran does not currently have such a disorder.  No private or VA treatment records reflect the diagnosis of a lymphatic or glandular disorder.  Moreover, the only medical professional to assess the Veteran's claim expressly stated that the Veteran did not have a current lymphatic or glandular disorder.  In the November 2013 VA compensation examination report of record, included in the claims file pursuant to the Board's July 2013 remand, the examiner noted a review of the claims file and an examination of the Veteran.  The examiner discussed the evidence of record addressing the Veteran's lymphatic system.  The examiner discussed the in-service diagnosis of "lymphadenopathy" which she characterized as a local reactive lymph disorder due to an acute skin condition.  The examiner indicated that the problem was an isolated incident that resolved without residuals.  The examiner noted that the Veteran's December 1956 discharge report of medical examination was negative for a lymphatic or a glandular disorder.  The examiner found no clinical, medical or diagnostic evidence of a current lymph node disorder, and stated that no evidence showed a chronic lymph node disorder at "any time during the Veteran's lifetime."  The examiner based her opinion on her examination findings, and on the evidence of record in VA treatment records indicating a normal lymphatic system.    

The Board has considered the Veteran's comments during his Board hearing that after service he received treatment in prison for a lymphatic disorder.  However, he has not submitted evidence reflecting such treatment and, as noted earlier, he did not submit a signed VA Form(s) 21-4142 that would have authorized VA to retrieve such information.  

In assessing the Veteran's claim, the Board has considered his lay assertion that his in-service lymph disorder led to a current chronic disorder, and his claim that service-connected hearing loss caused a lymph disorder.  However, his assertions are unpersuasive with regard to the issue of diagnosis.  The Veteran may be competent to attest to symptoms he may observe or sense, such as swollen lymph nodes.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  But the Veteran's statements regarding whether he had, or has, a disorder of the lymphatic or glandular system are of limited probative value.  The disorder at issue involves an internal pathology that is beyond his capacity for lay observation.  The diagnosis, development, and etiology of such a disorder cannot be determined through observation or by sensation such as feeling.  The Veteran is simply not a competent witness to render a medical opinion stating that the symptoms in service in 1956 led to a chronic disorder he now has.  The Veteran does not have the training and expertise to provide medical evidence on such a matter.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  On this essentially medical question, the medical analysis and commentary is of greater evidentiary value compared with the Veteran's assertions.  In the final analysis, the medical evidence countering the Veteran's claim weighs substantially more than his lay assertions.     

As the most probative evidence of record is the VA examiner's finding that the Veteran does not have a current lymphatic or glandular disorder, the Board finds that the Veteran has no disability for VA disability compensation purposes.  38 C.F.R. § 3.303.  In the absence of proof of a current disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, a service connection finding for a lymphatic or glandular disorder is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

	Bilateral Arm Disorders

The record documents that the Veteran has been diagnosed with bilateral arm disorders during the appeal period.  In a November 2013 VA compensation examination report of record, the examiner diagnosed the Veteran with bilateral arthritis of the wrists and elbows.  Moreover, STRs indicate that the Veteran injured an arm during service.  STRs dated in July 1955 indicate a sprained right wrist (an x-ray was negative).   

A finding of service connection for an arm disorder is, however, unwarranted.  The evidence of record dated since July 1955 demonstrates that the Veteran did not incur a chronic arm disorder in service.  The STRs dated until the Veteran's last period of service indicate that any arm injury he experienced did not result in a chronic disorder.  The December 1956 separation report of medical examination is negative for a disorder in the upper extremities.  None of the lay statements of record pertaining to claims the Veteran filed with VA from the 1950s until 2010 mentions an arm disorder.  Medical evidence dating from the 1990s is negative with respect to the arms except for a July 1992 VA hospitalization report.  The July 1992 report, pertaining to substance abuse treatment, noted the Veteran's in-service arm injury, but nevertheless found the Veteran's upper extremities to be normal.  Indeed, the earliest medical evidence of record of an arm disorder is found in the late 2000s, over 50 years after the Veteran's discharge from active service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  In light of the normal findings on separation examination and when examined in 1992, continuity of symptomatology since discharge from service is not shown.  

The Veteran testified that he did not know if he had arthritis because he used to cut hair as a barber.  He did not remember any injury with respect to the left arm in service.  He did report that he injured his right arm during a parachuting accident but also indicated that he had not had problems that he could relate back to that problem.  He also related that he injured both arms in a machine in the 1960s.  

Significantly, the Board notes the absence in the record of any competent medical opinion establishing a nexus or medical relationship between the Veteran's arm injury in service and the current elbow and wrist arthritis.  Rather, the only medical professional of record who commented on the Veteran's claims did not offer a supportive opinion.  

The November 2013 VA examiner indicated in her report a review of the claims file and an examination of the Veteran.  The examiner reviewed the Veteran's medical history.  The examiner noted the Veteran's current disorders.  And then the examiner expressly countered the Veteran's claims to service connection, stating that the current disorders were likely unrelated to service.  In support of the opinion, the examiner stated that the record indicated that the Veteran experienced no residuals following service of an arm disorder.  She noted the absence of evidence of a chronic disorder for many years following service.  She noted that the Veteran denied during the examination a history of a bilateral elbow disorder (diagnosis or treatment) and that he stated that he injured his bilateral arms after military service around 1963 while working in a steel mill.  He indicated that his arms became stuck in a machine which caused lacerations (but no suturing or surgery required).  Finally, the examiner stated that the bilateral arm disorders were "more than likely due to normal biological aging and normal wear and tear, not caused by or a result of military service."  The Board finds the November 2013 opinion to be of probative value on the issue of medical nexus because it reflects a review of the history and because it is support by a rationale (i.e., the degenerative changes are age related rather than due to a traumatic event in service).  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Again, the lay evidence was considered in this matter because the Veteran is competent to attest to symptoms he may observe or sense, such as pain and limitation of motion of the arms.  See Jandreau, supra.  But the Veteran's statements regarding the etiology of his disorders are of limited probative value because arthritis is an internal degenerative pathology that is beyond his capacity for lay observation.  See Woehlaert, supra.  Ultimately, the medical evidence countering the Veteran's claims weighs substantially more than his assertions regarding etiology as the examiner conducted a physical examination, reviewed the history and provided an opinion supported by a rationale.     

Hence, the record establishes that the Veteran did not incur a chronic arm disorder during service, and that the disorders documented during the appeal period are unrelated to any injury he experienced during service in the mid 1950s.  Moreover, the evidence does not indicate onset of the arthritis in the elbows and wrists within the first year of discharge from service in January 1957.  As such, a finding of service connection for an arm disorder would be unwarranted here on either a direct or a presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.   


ORDER

Entitlement to service connection for a lymphatic or glandular disorder is denied.  

Entitlement to service connection for a disorder in the left arm is denied.  

Entitlement to service connection for a disorder in the right arm is denied.  



REMAND

The Board finds remand warranted for the claims to service connection for foot and back disorders.  

Additional medical inquiry is warranted into the claim to service connection for a foot disability.  In its July 2013 remand, the Board requested a medical opinion, supported by an explanation, into the issue of whether the pes planus noted at entrance into service was aggravated during service.  An opinion responding to this inquiry is included in the November 2013 examination report.  However, the Board finds necessary additional discussion and commentary regarding medical findings noted during service.  Stegall v. West, 11 Vet. App. 268 (1998); see also Bloom, supra.  

The claim of service connection for a back disorder must be remanded as well.  As the Veteran's representative stated in February 2014, the Veteran claims, in part, that his back disorder is secondary to disability associated with his pes planus.  38 C.F.R. § 3.310; Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The Veteran's claims folder should again be made available to the November 2013 VA examiner for review and elaboration of her report.  In particular, the examiner should provide additional detail regarding whether the Veteran experienced an aggravation of his pes planus during service.  The examiner should specifically address the significance of the medical findings noted during service regarding the degree of severity of the Veteran's in-service pes planus.  The examiner should explain what the first-degree pes planus noted upon enlistment indicated, what the second-degree pes planus noted midway through service indicated, and what the third-degree pes planus noted at separation from service indicated.  Then the examiner should again address the following questions:

(i) Was the pes planus shown at entry at least as likely as not (i.e., probability of 50 percent or greater) aggravated (i.e., permanently increased in severity) during service.  A complete rationale for the opinion must be provided.
  
(ii) If so, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease.  Please discuss in detail the findings noted during service regarding the degree of severity of the pes planus, and the apparent increase in severity of the disorder over the Veteran's three years of active duty.  A complete rationale for the opinion must be provided.

If the examiner ultimately finds in favor of the Veteran's claim regarding pes planus, the examiner should comment on the Veteran's assertion that his lower back disability is secondary to his pes planus.  

(i) is it at least as likely as not that the Veteran's back disability is due to or caused by pes planus?    

(ii) is at least as likely as not that the back disability is aggravated (i.e., worsened) beyond the natural progress by the pes planus?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the back disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to pes planus.

The examiner must provide a comprehensive report including a complete rationale for any opinion and conclusion reached, citing the objective medical findings leading to the conclusion.

If the November 2013 VA examiner is unavailable, then the requested explanations and opinions should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be provided. 

2.  Then, after ensuring the report is adequate and undertaking any additional development action that is deemed warranted, readjudicate the service connection claims to foot and back disorders.  If a claim remains denied, issue a SSOC and allow the appropriate time for response.  Then, return the case to the Board.

3.  Issue a statement of the case to the Veteran concerning whether there was clear and unmistakable error in the decision establishing the effective date for nonservice-connected pension benefits.  Inform the Veteran that a substantive appeal must be filed in order to perfect the appeal.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


